Citation Nr: 0931133	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  04-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV) infection and/or acquired immune 
deficiency syndrome (AIDS).

2.  Entitlement to service connection for lymphoma, to 
include as secondary to HIV infection.  

3.  Entitlement to service connection for a skin disorder 
other than tinea pedis, to include as secondary to HIV 
infection.  

4.  Whether new and material evidence has been received to 
reopen a service connection claim for a low back disorder.  

5.  Whether new and material evidence has been received to 
reopen a service connection claim for a gastrointestinal 
disorder (claimed as diarrhea), to include as secondary to 
HIV infection.  

6.  Whether new and material evidence has been received to 
reopen a service connection claim for headaches, to include 
as secondary to HIV infection.  

7.  Entitlement to a disability rating in excess of 10 
percent for the residuals of an injury to the right thigh, 
Muscle Group XIV.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 
1993.

These matters come to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied service connection for a skin disorder 
other than tinea pedis; determined that new and material 
evidence had not been received to reopen the claims for 
service connection for diarrhea, headaches, and a low back 
disorder; and denied an increased rating for the residuals of 
the injury to muscle group XIV.  The Veteran subsequently 
initiated and perfected appeals of these rating 
determinations.  

This appeal also arises from a December 2003 rating decision 
in which the RO denied service connection for HIV/AIDS and 
lymphoma.  The Veteran subsequently initiated and perfected 
appeals of these rating determinations, and they were merged 
into his pending appeal.  In March 2005, the Veteran 
testified before the undersigned Veterans Law Judge, seated 
at the RO.  

This appeal was initially present to the Board in June 2006, 
at which time these issues were remanded to the Board for 
additional development.  The appeal has now been returned to 
the Board.  

The issue of entitlement to an increased rating for a muscle 
injury of the right thigh is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence has not been presented establishing 
HIV infection and/or onset of AIDS during active military 
service.  

2.  Competent evidence has not been presented establishing 
onset of lymphoma during active military service, within a 
year thereafter, or as the result of a service-connected 
disability.  

3.  Competent evidence has not been presented establishing 
onset of a skin disorder other than tinea pedis during active 
military service, or as the result of a service-connected 
disability.  

4.  In a February 1997 rating decision, the RO denied the 
Veteran's application to reopen his service connection claim 
for a low back disability, and denied service connection for 
headaches and for diarrhea; the Veteran did not perfect an 
appeal of this decision.  

5.  Evidence received since the February 1997 rating decision 
is not new and material regarding the issue of service 
connection for a low back disability, as it does not contain 
competent evidence of a low back injury incurred during 
active military service which resulted in a current low back 
disability.  

6.  As the Veteran has been denied service connection for HIV 
infection, the claim of service connection for a 
gastrointestinal disability on a secondary basis must also be 
denied.  

7.  As the Veteran has been denied service connection for HIV 
infection, the claim of service connection for headaches on a 
secondary basis must also be denied.  


CONCLUSIONS OF LAW

1.  The award of service connection for HIV infection and/or 
AIDS is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

2.  The award of service connection for lymphoma is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).  

3.  The award of service connection for a skin disorder other 
than tinea pedis is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).  

4.  The February 1997 RO rating decision which denied the 
Veteran's application to reopen his service connection claim 
for a low back disability, and denied service connection for 
diarrhea and for headaches is final.  38 U.S.C.A. § 7105 
(West 2002).  

5.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

6.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a 
gastrointestinal disability, claimed as diarrhea and as 
secondary to HIV infection.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  

7.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for headaches, 
claimed as secondary to HIV infection.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has satisfied its duties to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in April 2002, June 2003, June 2006, 
December 2006, October 2007, December 2007, and March 2009.  
These letters provided information as to what evidence was 
required to substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the June 2006 letter informed the Veteran 
of what type of information and evidence was needed to 
establish a disability rating and effective date for any 
service connection claim granted by VA.  

The Board acknowledges that, in the present case, full and 
complete notice was not issued prior to some of the adverse 
determinations on appeal.  Indeed, full Dingess notice was 
not accomplished until May 2008.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In the present 
case, the Veteran ultimately received fully compliant notice 
by March 2009, and the appeal was later readjudicated in June 
2009.  Thus, any timing deficiency was properly cured.  Id.  

The Board also notes the Veteran seeks to reopen several 
service connection claims previously denied by VA.  In the 
context of such claims, the VCAA notice must include the 
evidence and information that is necessary to reopen the 
claims and the evidence and information that is necessary to 
establish the underlying claims for the benefit sought.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present 
case, the Board concedes the Veteran was not initially 
afforded appropriate Kent notice prior to the initial 
determination of these claims, but such a notice deficiency 
was corrected within a June 2006 letter, and he was afforded 
readjudication of these issues on several occasions, most 
recently in June 2009.  Thus, any timing deficiency was 
properly cured.  Id.  

The Board next finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the Veteran's claims file, to the extent possible.  The RO 
has obtained the Veteran's service treatment records, as well 
as all known VA and non-VA medical records.  The Board notes 
that a records request to the Social Security Administration 
for medical records pertaining to his reported claim for 
Social Security Disability benefits failed to yield any 
records of the Veteran, and the Veteran was apprised of the 
same.  As such, VA has no further obligations regarding these 
records.  VA is not aware of any additional records regarding 
the claims on appeal which have not yet been submitted by the 
Veteran or obtained by VA.  With regard to the service 
connection claims on appeal, the Veteran has been afforded VA 
examinations on several occasions, most recently in April 
2004.  In light of the foregoing, no additional burdens 
remain unmet by VA.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claims have been fully developed, and he has been afforded 
all due notice; thus, adjudication of his claims at this time 
is warranted.  


II.  Service connection - HIV/AIDS

The Veteran seeks service connection for HIV infection and/or 
AIDS.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The Veteran's service treatment records indicate he was 
tested on several occasions for HIV infection.  An October 
1991 HIV test was noted to be negative, but results for 
December 1992 and January 1993 tests were not given.  A 
service separation medical examination also does not appear 
to be of record.  

The Veteran's post-service medical records indicate he was 
first confirmed to be HIV positive in approximately September 
2001.  According to 2001 VA treatment records, the Veteran 
stated at the time of his 2001 positive test that a prior 
1995 HIV test had been negative.  He also reported he was 
bisexual, and was sexually active.  He denied any history of 
IV drug use or prior blood transfusions.  However, in a 
subsequent clinical notation, he reported a blood transfusion 
in the early 1990's.  According to an October 2001 clinical 
notation, an October 2000 HIV test performed by the Veteran's 
halfway house was described as negative.  

A VA medical examination and opinion was afforded the Veteran 
in April 2004.  The examiner, a VA nurse-practitioner, noted 
the Veteran's first diagnosis of HIV infection in September 
2001.  The Veteran stated his only possible exposure to HIV 
infection had to be heterosexual contact during military 
service.  However, he also reported a single episode of 
possible homosexual contact following an evening of substance 
abuse.  He continued to deny IV drug use.  Based on the 
Veteran's negative HIV tests during military service, the 
examiner found it less likely than not the Veteran's HIV 
infection was incurred during military service.  

In support of his claim, the Veteran submitted a June 2004 
written statement from his accredited representative.  In 
this statement, the representative argued that "current 
medical research" indicates that the first sign of HIV 
infection includes flu-like symptoms, which the Veteran in 
fact displayed during service.  Additionally, most HIV 
positive patients do not develop AIDS until 10-14 years after 
initial infection, suggesting that the Veteran was infected 
during military service, as he did not develop AIDS until 
2001.  

A second VA medical opinion, authored by a VA physician, was 
received in July 2004.  In conjunction with this opinion, the 
VA examiner reviewed the Veteran's claims file.  Review of 
the Veteran's service treatment records did not, in the 
physician's opinion, indicate any "HIV-like disease" during 
military service.  The examiner next noted that the Veteran 
was seen for a skin rash and possible syphilis infection in 
1996, which would suggest his April 2004 statements, 
regarding a lack of post-service risk factors for HIV 
infection, were not credible.  The examiner also noted that 
while the results of the Veteran's December 1992 and January 
1993 in-service HIV tests were not noted in his service 
treatment records, Department of Defense policy at the time 
was to medically discharge HIV positive personnel when HIV 
infection was discovered.  Thus, the fact the Veteran was not 
discharged from service following those tests suggests they 
were negative.  In summary, the examiner found it unlikely 
the Veteran incurred his HIV infection during active military 
service.  

At his March 2005 personal hearing before the undersigned 
Acting Veterans Law Judge, the Veteran stated he was sexually 
assaulted by another shipmate, which likely resulted in his 
HIV infection.  He denied any potential HIV infection 
following military service.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for HIV infection and/or AIDS.  The 
Veteran's service treatment records are negative for any 
diagnosis of either HIV infection or AIDS, with a least one 
negative test result in October 1991.  While test results 
from December 1992 and January 1993 were not given, a VA 
physician has stated that it is unlikely these results were 
positive, as the Veteran would have been discharged from 
service on that basis.  The Board also observes that HIV was 
not confirmed in the Veteran until September 2001, 
approximately 8 years after service separation, and the 
Veteran has given contradictory statements regarding his 
exposure to HIV risk factors following service.  While he has 
consistently denied IV drug use, he initially stated in 2001 
that he was bisexual and had at least one current sexual 
partner.  On subsequent occasions, he denied any HIV risk 
factors following service.  Additionally, he stated in 2001 
that several post-service HIV tests were negative until 2001.  
Upon review of the entire record, the Board finds the 
preponderance of the evidence to be against a possible HIV 
infection during military service, and service connection for 
HIV infection and/or AIDS must therefore be denied.  

The Veteran himself has alleged that his HIV infection was 
initially incurred during active military service.  However, 
as a layperson, he is not capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  It is true that the Veteran's lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
HIV and AIDS are complex disorders which require specialized 
training for a determination as to diagnosis and causation, 
and are therefore not susceptible of lay opinions on 
etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.  

In conclusion, service connection for HIV infection and/or 
AIDS must be denied, as these disabilities were not incurred 
during active military service.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Service connection - Lymphoma

The Veteran seeks service connection for lymphoma.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  Service connection may also be 
awarded for certain disabilities, such as malignancies, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Service connection may be awarded for any disability which is 
due to or the result of, or is otherwise aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

According to his March 2005 Board hearing testimony and 
written contentions, the Veteran's sole assertion is that his 
lymphoma is due to or the result of his HIV infection, for 
which he is also claiming service connection.  The Veteran 
does not contend, and the medical evidence does not suggest, 
onset of lymphoma during military service.  His service 
treatment records are negative for any diagnosis of or 
treatment for lymphoma, and such a disability did not 
manifest within a year of service separation.  According to 
the competent medical evidence of record, the Veteran was not 
diagnosed with lymphoma until approximately September 2001, 
several years after service separation, and he does not 
contend to the contrary.  Thus, the Board concludes service 
connection on a direct or presumptive basis is not warranted, 
and the sole question remaining is whether service connection 
is warranted on a secondary basis.  

In its decision above on the issue of service connection for 
HIV infection and/or AIDS, the Board finds service connection 
is not warranted for this disability.  Therefore, as a matter 
of law, service connection for lymphoma, claimed as secondary 
to HIV infection, must also be denied.  The Board finds this 
is essentially a case in which the law, and not the evidence, 
is dispositive, and where the law precludes benefits, the 
appeal must be terminated because of the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Service connection for lymphoma is therefore denied.  

IV.  Service connection - Skin disorder

The Veteran seeks service connection for a skin disorder 
other than tinea pedis, for which he has already been awarded 
service connection.  The general legal and regulatory 
criteria for the award of service connection have already 
been noted above.  

According to his March 2005 Board hearing testimony and 
written contentions, the Veteran's sole assertion is that his 
skin disorder is due to or the result of his HIV infection, 
for which he is also claiming service connection.  The 
Veteran does not contend, and the medical evidence does not 
suggest, onset of a skin disorder other than tinea pedis 
during military service.  His service treatment records 
include a June 1992 clinical notation of a rash on both feet, 
for which he was given a topical cream.  Tinea pedis 
secondary to infection was initially diagnosed but 
subsequently that same month contact dermatitis or 
dyshidrosis was suspected.  Service connection for tinea 
pedis was granted the Veteran by VA in December 1994.  

More recently, the Veteran was diagnosed with a pruritus-like 
rash of the abdomen and upper extremities, possibly secondary 
to a drug reaction and/or HIV infection.  According to the 
competent medical evidence of record, the Veteran was not 
diagnosed with a skin disorder other than tinea pedis until 
approximately mid-to-late 2001, many years after service 
separation, and he does not contend to the contrary.  Thus, 
the Board concludes service connection for a skin disorder 
other than tinea pedis on a direct or presumptive basis is 
not warranted, and the sole question remaining is whether 
service connection is warranted on a secondary basis.  

In its decision above on the issue of service connection for 
HIV infection and/or AIDS, the Board finds service connection 
is not warranted for this disability.  Therefore, as a matter 
of law, service connection for a skin disorder other than 
tinea pedis, claimed as secondary to HIV infection, must also 
be denied.  The Board finds this is essentially a case in 
which the law, and not the evidence, is dispositive, and 
where the law precludes benefits, the appeal must be 
terminated because of the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Service connection 
for a skin disorder other than tinea pedis is therefore 
denied.  

V.  New and material evidence - Low back disability

The Veteran seeks to reopen his service connection claim for 
a low back disability.  Service connection for a low back 
disability was most recently denied in February 1997, when 
the RO found no new and material evidence had been submitted 
to reopen the Veteran's previously-denied service connection 
claim.  The Veteran was notified of this decision that same 
month.  As the Veteran did not file a timely notice of 
disagreement regarding this determination, it is final.  
38 U.S.C.A. § 7105 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

When service connection for a low back disability was last 
denied by VA in 1997, the RO found the Veteran had had at 
least one episode of low back pain during military service.  
However, this episode appeared to be acute and transitory in 
nature, without indication within the service treatment 
records of any lasting residuals.  Post-service, the Veteran 
sustained both a fall off a roof, and a motor vehicle 
accident in October 1994, confirmed by medical evidence, 
resulting in low back injuries.  Because the RO found no 
evidence that a current disability of the low back was due to 
a disease or injury sustained during active military service, 
service connection remained denied.  For the reasons to be 
discussed below, additional evidence submitted by the Veteran 
subsequent to the February 1997 rating decision is not new 
and material, and this claim may not be reopened.  

Since the last final denial of record, the Veteran has 
submitted additional VA and private medical treatment records 
for several disabilities, to include a low back disability.  
December 1994 treatment records were received from a private 
chiropractor indicating the Veteran sought treatment that 
same month for a 3-month history of low back pain.  
Myofascial pain, musculoligamentous injury, facet 
arthropathy, and lumbosacral spine muscle spasm were 
suspected.  The Veteran stated he originally injured his low 
back during military service in 1993.  The Board observes 
that at least one page of these records is dated December 
1993, but that appears to be a clerical error, as the same 
record later noted the Veteran's symptoms have existed since 
September 1994, suggesting this medical record was created in 
December 1994, not 1993.  

VA outpatient treatment records from the Louisville VA 
medical center were also received and reflect December 2001 
treatment for low back pain, worsening in the past 2 months.  
A lumbar strain was diagnosed.  He was given pain medication 
and told to use moist heat on the affected area.  Recurrent 
back pain was again noted in private treatment records 
received from Williamsburg Family Practice for the period 
between November 2002 and June 2004.  

The Veteran also offered his own testimony at his March 2005 
personal hearing before the undersigned Acting Veterans Law 
Judge, and within his written assertions to VA.  He stated he 
originally injured his back during military service, when he 
fell down a set of stairs while carrying a heavy box.  Lay 
statements from family members were also received echoing 
these same contentions.  

While the Veteran's additional evidence received since the 
February 1997 rating decision is new, in that it was not of 
record at the time of the prior final denial, it is 
cumulative and redundant of evidence already of record, as it 
merely establishes a current low back disability, a point 
conceded by the RO in 1997.  The February 1997 rating 
decision noted the Veteran had received a post-service 
diagnosis of a lumbosacral strain in November 1994.  For the 
same reason, this evidence is not material, as it does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the same.  None of the evidence presented 
since the last final denial indicates the Veteran sustained a 
low back disability during military service which caused or 
aggravated a current disability.  The Board observes that the 
1994 private treatment records from a private chiropractor 
reflect a reported history of a back injury during military 
service; however, these statements appear merely to be 
recitations of the Veteran's own lay statements.  As such, 
they are not new and material evidence.  A bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The December 1994 
treatment records also make no mention of the Veteran's 
October 1994 post-service motor vehicle accident, making any 
conclusions reached therein of little probative value.  See, 
e.g., Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).  

Similarly, the Veteran's own assertions at the hearing and in 
his and his family's written statements to VA are duplicative 
of his prior claims, and are not material to reopening his 
claim.  The Veteran states he injured his back when he fell 
down stair during military service.  However, these 
assertions were also of record at the time of the prior final 
denial.  While the statements from his family are new, they 
are not material, as they constitute lay statements of 
medical etiology, which are insufficient to reopen a service 
connection claim in and of themselves.  The Board also 
observes that none of the Veteran's family claimed or would 
have access to firsthand knowledge of any in-service low back 
disability.  Therefore, the Veteran's testimony at the 
hearing and the various submitted lay statements are 
duplicative of facts already established at the time of the 
prior denial.  In Routen v. Brown [10 Vet. App. 183, 186, 
(1997)], the Court specifically noted that "[l]ay assertions 
of medical causation cannot suffice to reopen a claim under 
38 U.S.C. 5108."  

In conclusion, the Veteran has not presented new and material 
evidence with which to reopen his service connection claim 
for a low back disability, and his application to reopen must 
thus be denied.  As a preponderance of the evidence is 
against the application to reopen, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

VI.  New and material evidence - Gastrointestinal disability

As was noted at the time of the prior Board remand in June 
2006, the Veteran's representative has asserted that because 
the Veteran seeks service connection for a gastrointestinal 
disability under a different theory of entitlement, new and 
material evidence need not be submitted.  At the time of the 
February 1997 denial, the Veteran was seeking service 
connection for diarrhea as having been incurred during active 
military service, or as the result of an undiagnosed illness 
incurred therein.  However, he now claims service connection 
as secondary to another, allegedly service connection, 
disability.  See 38 C.F.R. § 3.310 (2008).  

Nevertheless, the Court has held that a new theory of 
entitlement does not constitute a new claim.  Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997).  A prior service 
connection claim includes all theories under which service 
connection may be granted.  See Bingham v. Principi, 18 Vet. 
App. 470, 474 (2004), aff'd 421 F.3d 1346, 1349 (Fed. Cir. 
2005); see also Ashford at 123 (1997) (a new etiological 
theory does not constitute a new claim).  A Veteran's 
alternative theories of service connection are encompassed 
within a single claim.  Roebuck v. Nicholson, 20 Vet. App. 
307 (2006).  Thus, in order for VA to consider the Veteran's 
service connection claim for a gastrointestinal disability on 
the merits, he must submit new and material evidence.  

In its decision above on the issue of service connection for 
HIV infection and/or AIDS, the Board finds service connection 
is not warranted for this disability.  Therefore, as a matter 
of law, service connection for a gastrointestinal disability 
or any other disorder claimed as secondary to HIV infection, 
must also be denied.  At his March 2005 personal hearing, the 
Veteran stated his gastrointestinal disability began 
following service separation, and he was claiming service 
connection solely on a secondary basis.  Thus, the Board 
finds this is essentially a case in which the law, and not 
the evidence, is dispositive, and where the law precludes 
benefits, the appeal must be terminated because of the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Additionally, because of the Veteran's lack of 
entitlement under the law for the claimed disability, the 
Board need not reach the question of whether new and material 
evidence has been submitted to reopen this claim; the claim 
nevertheless fails on the merits regardless.  Service 
connection for a gastrointestinal disability is therefore 
denied.  

VII.  New and material evidence - Headaches

As was noted at the time of the prior Board remand in June 
2006, the Veteran's representative has asserted that because 
the Veteran seeks service connection for headaches under a 
different theory of entitlement, new and material evidence 
need not be submitted.  At the time of the February 1997 
denial, the Veteran was seeking service connection for 
headaches as having been incurred during active military 
service, or as the result of an undiagnosed illness incurred 
therein.  However, he now claims service connection as 
secondary to another, allegedly service connection, 
disability.  See 38 C.F.R. § 3.310 (2008).  

Nevertheless, the Court has held that a new theory of 
entitlement does not constitute a new claim.  Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997).  A prior service 
connection claim includes all theories under which service 
connection may be granted.  See Bingham v. Principi, 18 Vet. 
App. 470, 474 (2004), aff'd 421 F.3d 1346, 1349 (Fed. Cir. 
2005); see also Ashford at 123 (1997) (a new etiological 
theory does not constitute a new claim).  A Veteran's 
alternative theories of service connection are encompassed 
within a single claim.  Roebuck v. Nicholson, 20 Vet. App. 
307 (2006).  Thus, in order for VA to consider the Veteran's 
service connection claim for headaches on the merits, he must 
submit new and material evidence.  

In its decision above on the issue of service connection for 
HIV infection and/or AIDS, the Board finds service connection 
is not warranted for this disability.  Therefore, as a matter 
of law, service connection for headaches or any other 
disability claimed as secondary to HIV infection, must also 
be denied.  At his March 2005 personal hearing, the Veteran 
stated his headaches began following service separation, and 
he was claiming service connection solely on a secondary 
basis.  Thus, the Board finds this is essentially a case in 
which the law, and not the evidence, is dispositive, and 
where the law precludes benefits, the appeal must be 
terminated because of the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Additionally, 
because of the Veteran's lack of entitlement under the law 
for the claimed disability, the Board need not reach the 
question of whether new and material evidence has been 
submitted to reopen this claim; the claim nevertheless fails 
on the merits regardless.  Service connection for headaches 
is therefore denied.  


ORDER

Entitlement to service connection for HIV infection and/or 
AIDS is denied.  

Entitlement to service connection for lymphoma is denied.  

Entitlement to service connection for a skin disorder other 
than tinea pedis is denied.  

New and material evidence not having been received, the 
Veteran's application to reopen his service connection claim 
for a low back disability is denied.  

New and material evidence not having been received, the 
Veteran's application to reopen his service connection claim 
for a gastrointestinal disability is denied.  

New and material evidence not having been received, the 
Veteran's application to reopen his service connection claim 
for headaches is denied.  


REMAND

The Veteran seeks a disability rating in excess of 10 percent 
for his residuals of an injury to the right thigh, Muscle 
Group XIV.  After the Board's remand in June 2006, the Court 
issued an important decision regarding notice for increased 
rating claims in general.  In Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the Court held that notice complying 
with section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate an 
increased rating claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  

Further, if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.

The Veterans Benefits Administration (VBA) has issued 
guidance regarding the notification procedures resulting from 
the Court's decision in Vazquez-Flores.  See VBA Fast Letter 
08-16 (June 2, 2008).  In pertinent part, VBA determined 
that, in an increased rating claim, a claimant must be 
provided the relevant DC rating criteria under which the 
disability at issue is currently rated.

In light of the Court's decision in Vazquez-Flores and the 
guidance contained in VBA Fast Letter 08-16, the Board must 
remand the increased rating claim on appeal for corrective 
notice.

Review of the record indicates the Veteran was last afforded 
a VA medical examination to evaluate his service-connected 
disability in June 2002, over 7 years ago.  As this case is 
being remanded for corrective notice, the Veteran should be 
given a contemporaneous examination to determine the current 
level of impairment resulting from his service-connected 
muscle injury to the right thigh.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2008); Suttman v. Brown, 5 Vet. App. 127, 
138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran corrective notice on 
his increased rating claim for residuals of 
an injury to the right thigh, Muscle Group 
XIV consistent with the holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) and 
the guidance set forth in VBA Fast Letter 08-
16.  In particular, the Veteran should be 
advised as follows:

a)  to submit medical or lay evidence 
demonstrating a worsening or increase 
in severity of his residuals of an 
injury to the right thigh, Muscle Group 
XIV, disability and the effect that 
worsening has on his employment and 
daily life; and

b) notice of the schedular criteria for 
evaluating a disability of Muscle Group 
XIV under DC 5314.


2.  Obtain the Veteran's clinical records 
of treatment from the Louisville, Kentucky 
VA Medical Center since March 2005.

3.  Schedule the Veteran for a VA 
musculoskeletal examination to determine 
his current degree of disability resulting 
from his injury to the right thigh, Muscle 
Group XIV.  He must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The claims file and a copy 
of this remand must be made available to 
the examiner and the examiner should 
indicate in his/her report that these 
records were reviewed.  Any indicated 
tests, including X-rays if indicated, 
should be accomplished.  The examiner 
should indicate complete range of motion 
in degrees for the right knee and hip, and 
whether the Veteran experiences additional 
functional loss as a result of painful 
knee motion, instability, weakness, or 
lack of endurance of the knee joints.  The 
examiner should also indicate any 
weakness, atrophy, muscle wasting, or loss 
of tissue of the right thigh.  Any other 
impairment related to the Veteran's right 
thigh injury should also be noted for the 
record.  The clinical findings and reasons 
upon which any opinion is based should be 
clearly set forth.  

4.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


